OMB APPROVAL OMB Number: 3235-0570 Expires:January 31, 2017 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22680 Ultimus Managers Trust (Exact name of registrant as specified in charter) 225 Pictoria Drive, Suite 450Cincinnati, Ohio (Address of principal executive offices) (Zip code) Frank L. Newbauer, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(513) 587-3400 Date of fiscal year end: November 30, 2014 Date of reporting period: May 31, 2014 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. LYRICAL U.S. VALUE EQUITY FUND Institutional Class (LYRIX) Investor Class (LYRBX) Semi-Annual Report May 31, 2014 (Unaudited) LYRICAL U.S. VALUE EQUITY FUND LETTER TO SHAREHOLDERS July 7, 2014 Dear Fellow Shareholders, Enclosed is the semi annual report to shareholders of the Lyrical U.S. Value Equity Fund (the “Fund”). On behalf of the Fund and its investment adviser, Lyrical Asset Management LP, I would like to thank you for your investment. Since its launch on February 4, 2013, the Fund (LYRIX) has produced a total return of +57.2%, compared to the +32.3% total return for the S&P 500 Index (the “S&P 500”) for the period ended May 31, 2014. In analyzing our portfolio’s performance attribution, we find it helpful to examine both the investment success rate and any skew in the distribution of returns. Our success rate has been high over this period, as 93% of our investments posted gains, and 74% outperformed the S&P 500. Skew has also been a positive factor, as our outperformers have outperformed by 38% while our underperformers have underperformed by 12%. During this period we sold eight positions, as two companies announced they were being acquired, five approached fair value, and for one we lost conviction in our thesis. For each sale we added a new position from our pipeline of opportunities. We are still finding attractive stock opportunities to add to the portfolio, even as some of our existing positions begin to approach our estimates of fair value. It is getting harder to find these opportunities, but we believe the ones we are finding offer as much upside as the stocks we currently own. As of the reporting date, the valuation of our portfolio is 12.7x next twelve months consensus earnings. The S&P 500 has a valuation of 16.1x on this same basis, a premium of over 26%. The discounted valuation of our portfolio prevails even though growth estimates for the S&P 500 lag those of our portfolio, at 8.0% versus 11.5%. Lyrical’s Investment Philosophy and Portfolio Construction As there have been a significant number of new investors since our previous year end letter to LYRIX shareholders, we’d like to briefly outline our investment philosophy and portfolio construction approach. We believe our strategy and approach to investing differentiates us from other investment managers, even those that share a value approach to investing. We are deep value investors and by this we mean that we look to invest in companies that trade significantly below intrinsic value. This separates us from other value managers who focus on relative value or core value approaches and whose portfolio characteristics have higher Price/Earnings, Price/Book and Price/Cash Flow multiples. We assess valuation based on current price relative to long-term normalized earnings, which contrasts us to those that rely on Price/Book or dividend yield. We only invest in what we consider to be quality businesses that we believe should earn good returns on invested capital, and avoid volatile businesses and companies with excessive leverage. Other value investors will consider owning any business regardless of quality if they believe the price is low enough. But, we will only 1 invest in businesses that meet our quality standards. We invest only in businesses we can understand, and avoid those that are excessively complex or require specialized technical knowledge, even though they may appear cheap from a high-level perspective. We construct our portfolio purely bottom up and without regard to what is or is not contained in a benchmark. We are concerned with concentration risk, and have strict limits on how much capital can be invested in any one position or any one industry. Our portfolio is constructed to be balanced and diversified across 30-40 positions, giving us exposure to many different types of companies and situations without sacrificing our strict investment standards. Thank you for your continued trust and interest in Lyrical Asset Management. Sincerely, Andrew Wellington Portfolio Manager Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Performance data current to the most recent month end are available by calling 1-888-884-8099. An investor should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other important information. To obtain a copy of the Fund’s prospectus please call 1-888-884-8099 and a copy will be sent to you free of charge. Please read the prospectus carefully before you invest. The Fund is distributed by Ultimus Fund Distributors, LLC. The Letter to Shareholders seeks to describe some of the Adviser’s current opinions and views of the financial markets. Although the Adviser believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. 2 LYRICAL U.S. VALUE EQUITY FUND PORTFOLIO INFORMATION May 31, 2014 (Unaudited) Lyrical U.S. Value Equity Fund vs S&P 500 Index Sector Diversification Top Ten Equity Holdings Security Description % of Net Assets Avago Technologies Ltd. 3.6% Hertz Global Holdings, Inc. 3.6% Western Digital Corporation 3.6% TE Connectivity Ltd. 3.6% Aetna, Inc. 3.6% Johnson Controls, Inc. 3.6% CVS Caremark Corporation 3.6% EOG Resources, Inc. 3.6% WellPoint, Inc. 3.6% Comcast Corporation - Class A 3.5% 3 LYRICAL U.S. VALUE EQUITY FUND SCHEDULE OF INVESTMENTS May 31, 2014 (Unaudited) Common Stocks — 97.0% Shares Value Consumer Discretionary — 17.5% Auto Components — 8.3% Goodyear Tire & Rubber Company (The) $ Johnson Controls, Inc. TRW Automotive Holdings Corporation * Household Durables — 2.2% Jarden Corporation * Internet & Catalog Retail — 3.5% Liberty Interactive Corporation - Series A * Media — 3.5% Comcast Corporation - Class A Consumer Staples — 3.6% Food & Staples Retailing — 3.6% CVS Caremark Corporation Energy — 10.6% Energy Equipment & Services — 3.5% National Oilwell Varco, Inc. Oil, Gas & Consumable Fuels — 7.1% EOG Resources, Inc. Suncor Energy, Inc. Financials — 13.6% Capital Markets — 3.5% Ameriprise Financial, Inc. Diversified Financial Services — 1.9% NASDAQ OMX Group, Inc. (The) Insurance — 8.2% Aflac, Inc. AmTrust Financial Services, Inc. Assurant, Inc. Willis Group Holdings plc 4 LYRICAL U.S. VALUE EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) Common Stocks — 97.0% (Continued) Shares Value Health Care — 7.2% Health Care Providers & Services — 7.2% Aetna, Inc. $ WellPoint, Inc. Industrials — 18.2% Aerospace & Defense — 3.5% Raytheon Company Construction & Engineering — 1.3% AECOM Technology Corporation * Electrical Equipment — 3.5% Eaton Corporation plc Road & Rail — 5.7% Avis Budget Group, Inc. * Hertz Global Holdings, Inc. * Trading Companies & Distributors — 4.2% AerCap Holdings N.V. * MRC Global, Inc. * Information Technology — 21.8% Electronic Equipment, Instruments & Components — 7.0% Corning, Inc. TE Connectivity Ltd. IT Services — 2.6% Western Union Company (The) Semiconductors & Semiconductor Equipment — 3.6% Avago Technologies Ltd. Software — 3.5% Symantec Corporation Technology Hardware, Storage & Peripherals — 5.1% Lexmark International, Inc. - Class A Western Digital Corporation 5 LYRICAL U.S. VALUE EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) Common Stocks — 97.0% (Continued) Shares Value Materials — 4.5% Chemicals — 2.9% Celanese Corporation - Series A $ Containers & Packaging — 1.6% Owens-Illinois, Inc. * Total Common Stocks — 97.0% (Cost $286,063,666) $ Other Assets in Excess of Liabilities — 3.0% Net Assets — 100.0% $ * Non-income producing security. See accompanying notes to financial statements. 6 LYRICAL U.S. VALUE EQUITY FUND STATEMENT OF ASSETS AND LIABILITIES May 31, 2014 (Unaudited) ASSETS Investments in securities: At acquisition cost $ At value (Note 2) $ Cash Dividends receivable Receivable for capital shares sold Other assets Total Assets LIABILITIES Payable for investment securities purchased Payable for capital shares redeemed Payable to Adviser (Note 4) Payable to administrator (Note 4) Accrued distribution fees (Note 4) Other accrued expenses Total Liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Accumulated net investment loss ) Accumulated net realized gains from security transactions Net unrealized appreciation on investments NET ASSETS $ NET ASSET VALUE PER SHARE: INSTITUTIONAL CLASS Net assets applicable to Institutional Class $ Institutional Class shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share (Note 2) $ INVESTOR CLASS Net assets applicable to Investor Class $ Investor Class shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share (Note 2) $ See accompanying notes to financial statements. 7 LYRICAL U.S. VALUE EQUITY FUND STATEMENT OF OPERATIONS Six Months Ended May 31, 2014 (Unaudited) INVESTMENT INCOME Dividend income $ Foreign withholding taxes on dividends ) Total Investment Income EXPENSES Investment advisory fees (Note 4) Administration fees (Note 4) Registration and filing fees - Common Registration and filing fees - Institutional Class Registration and filing fees - Investor Class Custody and bank service fees Fund accounting fees (Note 4) Professional fees Transfer agent fees - Institutional Class (Note 4) Transfer agent fees - Investor Class (Note 4) Compliance fees (Note 4) Printing of shareholder reports Postage and supplies Trustees' fees and expenses (Note 4) Insurance expense Distribution fees - Investor Class (Note 4) Other expenses Total Expenses Less fee reductions and expense reimbursements by the Adviser (Note 4): Common ) Institutional Class ) Investor Class ) Net Expenses NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAINS ON INVESTMENTS Net realized gains from security transactions Net change in unrealized appreciation/depreciation on investments NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See accompanying notes to financial statements. 8 LYRICAL U.S. VALUE EQUITY FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended May 31, 2014 (Unaudited) Period Ended
